United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3467
                                   ___________

H.G. Davis,                              *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * Eastern District of Arkansas.
Johnny Wayne Carter, Judge, one and *
all; Faulkner County Quorum Court,       * [UNPUBLISHED]
one and all; H. G. Foster, Prosecuting *
Atty, one and all; Marty Montgomery, *
originally sued as Monty Montgomery, *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: September 21, 2007
                                Filed: October 4, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       H.G. Davis appeals the district court’s1 order denying his motion to set aside
judgment in his 42 U.S.C. § 1983 lawsuit. We find no abuse of discretion in the
district court’s dismissal of his postjudgment motion as untimely. See Middleton v.



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
McDonald, 388 F.3d 614, 616 (8th Cir. 2004) (standard of review). Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-